STATE OF MICHIGAN

                                  SUPREME COURT


January 10, 2011



PEOPLE OF THE STATE OF MICHIGAN,
          Plaintiff-Appellee

V                                                     SC: 141983
                                                      COA: 292734
GREGORY TERRY,                                        Macomb CC: 2008-001876-FC
         Defendant-Appellant.

____________________________________


       STATEMENT OF CHIEF JUSTICE YOUNG DENYING MOTION FOR
                        DISQUALIFICATION

      YOUNG, CJ

       I deny defendant’s motion seeking my disqualification. Defendant’s asserted basis
for my recusal is predicated solely on statements made in political ads or press releases
issued by the Republican Party. None of these statements were authorized by me or even
known to me until they were released. I have never assented to or affirmed the assertions
contained therein. Rather, I have taken an oath to support the federal and Michigan
constitutions. I am and have always been committed to doing so.

      There being no basis for my recusal, I deny the motion to disqualify.